DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 4-5, 7-8, 10, 12-14, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 3/12/2021 with respect to Amano have been fully considered but they are not persuasive.  Applicant argues that the examiner’s interpretation of Amano is erroneous because the Examiner has combined Amano’s second and third embodiments without identifying any express or implied disclosure that these embodiments can be combined in the manner asserted by the examiner.  Applicant goes on to explain that the examiner relies on Amano’s second embodiment for a plurality of sensor lines and upon Amano’s third embodiment for a pixel range.  The examiner cannot agree.
Paragraph [0114] of Amano states (with respect to the third embodiment) that “components similar to those of the second embodiment are denoted by the same symbols, and detailed descriptions thereof are omitted or simplified”.  Amano’s third embodiment is shown in fig. 9 and Amano’s second embodiment is shown in fig. 6.  As 
In addition, Fig. 7 which discloses the horizontal lines “is a diagram illustrating the mask edge detection processing” of the edge detector 522 (see paragraphs [0099]-[0100]).  As can be seen in fig. 9, the third embodiment includes the edge detector 522 described with respect to the second embodiment.

Applicant further argues that Amano fails to disclose that the SPA defines a pixel range comprising at least one section of lines.  The examiner cannot agree.
It is unclear how Applicant has come to the conclusion that the SPA does not define a pixel range comprising at least one section of lines.  The SPA is shown in fig. 4 and fig. 10.  The SPA is clearly a two dimensional area which is smaller than the entire size of the imaging element which is denoted by 651.  In addition, this is clearly stated in paragraph [0065].  Specifically, “In the imaging element 651, as illustrated in Fig. 3, pixel signals are read from only respective pixels in the specified pixel area SPA (the hatched area in Fig. 4) corresponding to a reading starting position PS and a reading ending position PE each set in advance under the control of the control apparatus.”  


In addition, a rejection of claim 11 was inadvertently left out of the previous office action.  Applicant notes that claim 3 has been rejected over Amano.  As claim 3 was rejected in the previous office action and claim 11 is simply an apparatus claim of claim 3 including the same limitation, it is clear that claim 11 would be rejected for the same reasons as stated in claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 4, it requires the pixel range be defined on the basis of a predetermined parameterization.  However, claim 1 already states that the pixel range is defined on a basis of at least one image previously taken.  The at least one image previously taken reads on the broad limitation “predetermined parameterization”.  Therefore, claim 4 does not further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-2, 4-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amano et al. (US 2018/0262696 A1) hereinafter referenced as Amano.

Regarding claim 1, Amano discloses 
A method for reading an image sensor (65; fig. 9) in an imaging device (6), wherein the imaging device (6) has optics (63), with which the imaging device focuses on objects (Living body; [0066]), the image sensor has a plurality of sensor lines (Horizontal lines HL; fig. 7) and each sensor line comprises a plurality of pixel elements, the method comprising: 
defining a pixel range (SPA), comprising at least one section of at least one of the plurality of sensor lines (Fig. 10), and 
wherein the reading of the image sensor is limited to pixel elements in the pixel range ([0065]), and
wherein the pixel range (SPA; fig. 10) is defined on a basis of at least one image previously taken by the imaging device (SPA is updated based the movement of the object within the field of view; [0119]; In order to determine movement, an image frame must be used.  Therefore, if the SPA is updated based on the movement, the SPA has been updated based on a previous image.).


wherein the pixel range comprises at least one entire sensor line (If fig. 10A is viewed so that the long edge of the sensor is aligned vertically, the SPA comprises a plurality of entire sensor lines since the SPA goes all the way to the edge of the sensor 651). 

Regarding claim 4, Amano discloses everything claimed as applied above (see claim 1), in addition, Amano discloses, wherein the pixel range is defined on a basis of a predetermined parameterization (The start and ending position of the read portion is defined accotding to the position of the central position of the subject image SI with respect to the captured image CI1; [0119]). 

Regarding claim 5, Amano discloses everything claimed as applied above (see claim 1), in addition, Amano discloses, wherein the pixel range comprises at least one of a contiguous section of the image sensor (SPA includes a contiguous section of the image sensor; fig. 10) or two or more pixel subranges that are spatially separated from one another. 


Regarding claim 6, Amano discloses everything claimed as applied above (see claim 1), in addition, Amano discloses, wherein the definition of the pixel range (SPA; fig. 10) is adapted to the optionally moving position of at least one object (SPA is updated based the movement of the object within the field of view; [0119]; In order to determine movement, an image frame must be used.). 

Regarding claim 7, Amano discloses everything claimed as applied above (see claim 1), in addition, Amano discloses, wherein the defined pixel range is dynamically changed (The pixel range changes as shown in fig. 10 and [0119]-[-0120] according to a deviation in the right-and-left direction.).

Regarding claim 8, Amano discloses everything claimed as applied above (see claim 7), in addition, Amano discloses, wherein the defined pixel range for detecting a surface of a moving object is dynamically changed (As claim 8 is directed to a method for reading an image sensor and not an object being detected, the claimed surface of a moving object being detected is given no patentable weight.  In addition, it is clear that if the imaging device of Amano was aimed at a moving object (a portion of living tissue that moves), the imaging device would operate in the same manner as described in Amano’s specification; fig. 9)

	
	
Regarding claim 9, Amano discloses 
An imaging device (fig. 9)) comprising: 
at least one image sensor (651), comprising a plurality of sensor lines (Horizontal lines HL; fig. 7),
wherein each of the plurality of sensor lines comprises a plurality of pixel elements, 
optics (63), with which the imaging device focuses on objects (Living body; [0066]), and 
a control unit (52A, 54B), configured to read values recorded by the pixel elements of the image sensor,{P59086 04115921 doc}-18 -P59086.S02BN-4048 EP 
wherein the control unit (52A, 54B) defines a pixel range (SPA) comprising at least one section of the image sensor, the pixel range comprising at least a section of at least one of the plurality of sensor lines (fig. 10),  
wherein the reading of the image sensor by the control unit is limited to the pixel elements in the pixel range ([0065]), and
wherein the pixel range (SPA; fig. 10) is defined on a basis of at least one image previously taken by the imaging device (SPA is updated based the movement of the object within the field of view; [0119]; In order to determine movement, an image frame must be used.  Therefore, if the SPA is updated based on the movement, the SPA has been updated based on a previous image.).

Regarding claim 10, Amano discloses everything claimed as applied above (see claim 9), in addition, Amano discloses, wherein the pixel range is defined on a basis of at least one entire sensor line (If fig. 10A is viewed so that the long edge of the sensor is aligned vertically, the SPA comprises a plurality of entire sensor lines since the SPA goes all the way to the edge of the sensor 651). 

Regarding claim 11, Amano discloses everything claimed as applied above (see claim 9), Amano discloses wherein a program logic ([0086]) is implemented in the control unit, which defines the pixel range (SPA; fig. 10) on the basis of the at least one image previously taken by the imaging device (SPA is updated based the 

Regarding claim 12, Amano discloses everything claimed as applied above (see claim 9), in addition, Amano discloses, wherein the control unit (52A, 54B) has an interface with an external controller (input unit 55) via which the external controller receives parameters for defining the pixel range (The reading start position PS and reading end position PE of SPA may be specified by the user via the input unit; [0151]). 

Regarding claim 13, Amano discloses everything claimed as applied above (see claim 9), in addition, Amano discloses, wherein the pixel range is definable as at least one of a contiguous section of the image sensor (SPA includes a contiguous section of the image sensor; fig. 10) or two or more mutually spatially separate pixel subranges. 

Regarding claim 14, Amano discloses everything claimed as applied above (see claim 9), in addition, Amano discloses, wherein the defined pixel range is dynamically changeable (The pixel range changes as shown in fig. 10 and [0119]-[-0120] according to a deviation in the right-and-left direction.).

Regarding claim 15, Amano discloses everything claimed as applied above (see claim 7), in addition, Amano discloses, wherein the defined pixel range is adaptable to a moving position of at least one object (As shown in fig. 10, and explained in [0119]; the defined pixel range is adaptable to displacement of the subject within the captured image.  Therefore, Amano is also adaptable to a moving position of the object with respect to the optical axis.)

Regarding claim 16, Amano discloses everything claimed as applied above (see claim 9), in addition, Amano discloses, wherein the defined pixel range for detecting a surface of a moving object is dynamically changeable (As claim 16 is directed to an imaging device and not an object being detected, the claimed surface of a moving object being detected is given no patentable weight.  In addition, it is clear that if the imaging device of Amano was aimed at a moving object (a portion of living tissue that moves), the imaging device would operate in the same manner as described in Amano’s specification; fig. 9.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9, and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Breisacher et al. (US 2019/0387149 A1) hereinafter referenced as Breisacher.

Regarding claim 1, Breisacher discloses 
A method for reading an image sensor (fig. 13) in an imaging device (40), wherein the imaging device (40) has optics (lens; [0080]), with which the imaging device focuses on objects (fig. 1), the image sensor has a plurality of sensor lines ([0078]) and each sensor line comprises a plurality of pixel elements ([0078[), the method comprising: 
defining a pixel range (514), comprising at least one section of at least one of the plurality of sensor lines (Fig. 13; [0116]), and 
wherein the reading of the image sensor is limited to pixel elements in the pixel range (516; [0116]), and
wherein the pixel range is defined on a basis of at least one image previously taken by the imaging device (Region of interest is defined based on the identified position of each object in image data; 506, 512, 514; fig. 13).

Regarding claim 7, Breisacher discloses everything claimed as applied above (see claim 1), in addition, Breisacher discloses, wherein the defined pixel range is dynamically changed ([0116]).

Regarding claim 8, Breisacher discloses everything claimed as applied above (see claim 7), in addition, Breisacher discloses, wherein the defined pixel range for detecting a surface of a moving object is dynamically changed (]0116]; The object may be moving as disclosed in [0114].)

Regarding claim 9, Breisacher discloses 
An imaging device (fig. 2) comprising: 
at least one image sensor (40), comprising a plurality of sensor lines ([0078]),
wherein each of the plurality of sensor lines comprises a plurality of pixel elements ([0078]), 
optics (lens; [0080]), with which the imaging device focuses on objects (fig. 1), and 
a control unit (26), configured to read values recorded by the pixel elements of the image sensor,{P59086 04115921 doc}-18 -P59086.S02BN-4048 EP 
wherein the control unit (26) defines a pixel range comprising at least one section of the image sensor, the pixel range comprising at least a section of at least one of the plurality of sensor lines (514; fig. 13; [0116]),  
wherein the reading of the image sensor by the control unit is limited to the pixel elements in the pixel range ([0116]), and
wherein the pixel range (SPA; fig. 10) is defined on a basis of at least one image previously taken by the imaging device (Region of interest is defined based on the identified position of each object in image data; 506, 512, 514; fig. 13).

Regarding claim 14, Breisacher discloses everything claimed as applied above (see claim 9), in addition, Breisacher discloses, wherein the defined pixel range is dynamically changeable ([0116]).

Regarding claim 15, Breisacher discloses everything claimed as applied above (see claim 9), in addition, Breisacher discloses, wherein the defined pixel range is adaptable to a moving position of at least one object ([0114]-[0116]).

Regarding claim 16, Breisacher discloses everything claimed as applied above (see claim 9), in addition, Breisacher discloses, wherein the defined pixel range for detecting a surface of a moving object is dynamically changeable ([0114]-[0016])



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Hayashi (US 2015/0326784 A1).

Regarding claim 17, Amano discloses everything claimed as applied above (see claim 1), in addition, Amano discloses, wherein the plurality of sensor lines comprise linearly arranged pixel elements (As explained above the sensor lines 
In addition, Hayashi discloses wherein the plurality of sensor lines comprise linearly arranged pixel elements ([0073]).
Amano teaches an image sensor having a plurality of lines linearly arranged.  Hayashi teaches an image sensor having a plurality of lines linearly arranged.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the image sensor of Amano with the image sensor of Hayashi to achieve the predictable result of capturing an image of an object.

Regarding claim 18, Amano discloses everything claimed as applied above (see claim 1), in addition, Amano discloses, wherein the plurality of sensor lines comprise individually readable pixel elements (The sensor lines must comprise individually readable pixel elements as this is the only way to achieve the edge data of fig. 7.). 
In addition, Hayashi discloses wherein the plurality of sensor lines comprise individually readable pixel elements ([0039]).
Amano teaches an image sensor having individually readable pixel elements.  Hayashi teaches an image sensor having individually readable pixel elements.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the image sensor of Amano 

Regarding claim 19, it recites similar limitations to claim 17 and is therefore rejected for the same reasons as stated above (see claim 17).
	
	
Regarding claim 20, it recites similar limitations to claim 18 and is therefore rejected for the same reasons as stated above (see claim 18).

	
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilson (US 2007/0273766 A1) teaches reading a region of interest of the image sensor to increase the frame rate and using the ROI to track an object ([0016]; fig. 2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        6/9/2021